Fisher,, J.,
delivered the opinion of the court.
The plaintiff in error brought this action in the Circuit Court of Kemper county, to recover a certain tract of land, situate in the town of De Kalb, and in the possession of the defendant.
It appears from the evidence that the plaintiff conveyed the land to a certain academy, which had been incorporated by an act of the legislature; and the ground upon which he sought to sustain his action was, that the corporation had been dissolved, and that the land, therefore, reverted to the donor. It appears that by its charter, a certain number of trustees shall be elected at stated periods, to manage the affairs of the corporation; but that the trustees who may be in office, shall continue to hold their offices until their successors shall be duly elected. It also appears that the whole stock of the *358academy is owned by one individual. Wherefore it is contended on behalf of the plaintiff, that as the power to elect trustees no longer exists, the corporation is dissolved. This may be a good cause of forfeiture, and a court, in a proper proceeding, might declare a forfeiture of the franchise; but until such judgment shall be pronounced, the corporation must be regarded as still in existence. We are, therefore, of opinion, that there was no error in the instructions of the court below.
Judgment affirmed.